Order entered April 4, 2013




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-12-01118-CR

                              GONZALO HERNANDEZ, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F11-52654-Y

                                          ORDER
        The Court REINSTATES the appeal.

        On February 28, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On April 2, 2013, we received appellant’s brief, together

with an extension motion. Therefore, in the interest of expediting the appeal, we VACATE the

February 28, 2013 order.

        We GRANT the April 2, 2013 extension motion and ORDER appellant’s brief filed as

of the date of this order.




                                                     /s/   DAVID EVANS
                                                           JUSTICE